Title: From Alexander Hamilton to Elias B. Dayton, 3 January 1800
From: Hamilton, Alexander
To: Dayton, Elias B.


N York Jany. 3rd 1800
Sir
I have been much pained by the representations which Colonel Smith has made to me on the subject of supplies. He states that the articles furnished are of inferior quality, and attributes the ill health [of] some of his men to the badness of the bread, and the thinness of the beef. Colonel Smith further mentions that the bread which is furnished in lieu of flour is made of midlings. I enclose to you an extract from my letter in reply to Col. Smith, and doubt you will perceive the justice of the opinion which I have given, and make it the rule of your conduct. Should this not be the case you will see that the course which I have indicated must be pursued.
Elias B. Dayton Esqr

